UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 July 16, 2014 Date of Report (date of earliest event reported) Fuse Medical, Inc. (Exact name of registrant as specified in its charter) Delaware 22-3664872 000-10093 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4770 Bryant Irvin Court, Suite 300, Fort Worth, TX 76107 (Address of principal executive offices) (Zip Code) (817) 439-7025 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02. Termination of a Material Definitive Agreement. On July 16, 2014, Fuse Medical, LLC ("Fuse"), a wholly-owned subsidiary of Fuse Medical, Inc. (the "Company") terminated the Distribution Agreement (the "Distribution Agreement") that it had with Flower Orthopedics Corporation ("Orthopedics"). The termination will be effective on July 16, 2014. The Agreement had appointed Fuse as a distributor of Orthopedics' products. The Agreement was terminated pursuant to the terms of the Distribution Agreement by Fuse. There were no early termination penalties as a result of the termination. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Fuse Medical, Inc. Date: July 23, 2014 By: /s/ D. Alan Meeker D. Alan Meeker Chief Executive Officer 3
